         Case: 3:17-cv-00596-jdp Document #: 65 Filed: 04/24/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WISCONSIN
_________________________________________________________________________________

JEFFREY VOGELSBERG,

                               Plaintiff,
                                                        Case No. 3:17-cv-00596-jdp
        v.

YOUNG KIM, et al.,

                                Defendant.


                 MOTION FOR LEAVE TO CONDUCT THE ORAL
       DEPOSITION OF A CONFINED WITNESS PURSUANT TO F.R.C.P. 30(a)(2)(B)


        Dr. Young Kim, Cheryl Walters, Satinder Dhanoa, Brenda Bredlow, Stephanie Webster,

Melissa Bennet, Tenzin Enders, James Matthews, and Correct Care Solutions, LLC (collectively

referred to as the “CCS Professionals”), by their counsel Davis & Kuelthau, s.c., hereby move for an

order granting leave to take the oral deposition of the Plaintiff Jeffrey Vogelsberg (“Vogelsberg”)

pursuant to F.R.C.P. 30(a)(2)(B). Vogelsberg is currently incarcerated at Waupun Correctional

Institution.

                                            BACKGROUND

        Vogelsberg filed a civil rights complaint under 42 U.S.C. § 1983, alleging that his civil rights

were violated while he was incarcerated at the Dane County Jail. Specifically, Vogelsberg alleged his

rights were violated when medical and correctional staff at the Jail allegedly delayed or refused to

provide him with care in July and September 2014. (Dkt. No. 1).

        The CCS Professionals wish to depose Plaintiff at his correctional institution on April 25,

2019 and have already made arrangements for all counsel and Plaintiff to attend that deposition.




                                                   1
          Case: 3:17-cv-00596-jdp Document #: 65 Filed: 04/24/19 Page 2 of 2



                                         LEGAL ANALYSIS

         The deposition of a person confined in prison may only be taken by leave of the Court.

F.R.C.P. 30(a)(2)(B). Courts are instructed to grant leave consistent with limitations on the frequency

and extent of discovery permitted by F.R.C.P. 26(b)(2).

         As the plaintiff in this case, Vogelsberg’s deposition falls within the permissible scope of

discovery. First, the deposition is necessary to further identify/understand any factual allegations that

may support the causes of action or damages alleged. Second, in light of the nature of the claims,

damages and allegations, Vogelsberg’s testimony is relevant to the defense of this matter. Third, oral

depositions are necessary for the purpose of evaluating and preparing for all aspects of the defense of

this matter including upcoming dispositive motions.

                                           CONCLUSION

         Based on the foregoing, the CCS Professionals respectfully requests that this Court grant

their Motion for Leave to conduct the oral deposition of Jeffrey Vogelsberg. The CCS Professionals’

counsel will make sure to hand deliver any text only order from this Court permitting the deposition

to take place prior to the deposition commencing.

Dated: April 24, 2019.                          DAVIS & KUELTHAU, S.C.


                                            By: s/ Ryan M. Wiesner
                                               Ryan M. Wiesner, Wis. SBN 1090647
                                               111 E. Kilbourn Avenue, Suite 1400
                                               Milwaukee, WI 53202
                                               Tel. (414) 276-0200
                                               Fax (414) 278-3643
                                               Email rwiesner@dkattorneys.com

                                                Attorneys for CCS Professionals




                                                    2
N:\DOCS\88755\00001\13718309
